REGENICIN, INC.

 2010 EQUITY INCENTIVE PLAN


STOCK OPTION GRANT NOTICE

Regenicin, Inc. (the “Company”) hereby grants to you an Option (the “Option”) to
purchase shares of the Company’s Common Stock, $0.001 par value (“Shares”) under
the Company’s 2010 Equity Incentive Plan (the “Plan”). The Option is subject to
all the terms and conditions set forth in this Stock Option Grant Notice (this
“Grant Notice”), in the Stock Option Agreement and the Plan, which are attached
to and incorporated into this Grant Notice in their entirety.

Participant :   Grant Date:   Vesting Commencement Date:   Number of Shares
Subject to Option:   Exercise Price (per Unit): $0.035   Option Expiration Date:
  Type of Option: __ Incentive Stock Option*          __ Nonqualified Stock
Option Vesting and Exercisability Schedule:  



Additional Terms/Acknowledgement: You acknowledge receipt of, and understand and
agree to, this Grant Notice, the Stock Option Agreement and the Plan. You
further acknowledge that as of the Grant Date, this Grant Notice, the Stock
Option Agreement and the Plan set forth the entire understanding between you and
the Company regarding the Option and supersede all prior oral and written
agreements on the subject.

REGENICIN, INC. PARTICIPANT       By:
_____________________________________________________
_____________________________________________________ Name: Randall McCoy
Signature Its: CEO Date: _____________________________________________________  
Address: _____________________________________________________ Attachments :
Taxpayer ID: _____________________________________________________  1. Stock
Option Agreement      2. 2010 Equity Incentive Plan    



 

 



REGENICIN, INC.


2010 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

Pursuant to your Stock Option Grant Notice (the “Grant Notice”) and this Stock
Option Agreement (this “Agreement”), Regenicin, Inc. has granted you an Option
under its 2010 Equity Incentive Plan (the “Plan”) to purchase the number of
shares of the Company’s Common Stock indicated in your Grant Notice (the
“Shares”) at the exercise price indicated in your Grant Notice. Capitalized
terms not defined in this Agreement but defined in the Plan have the same
definitions as in the Plan.

The details of the Option are as follows:

1. Vesting and Exercisability. Subject to the limitations contained herein, the
Option will vest and become exercisable as provided in your Grant Notice,
provided that vesting will cease upon your Termination of Service and the
unvested portion of the Option will terminate.

2. Securities Law Compliance. Notwithstanding any other provision of this
Agreement, you may not exercise the Option unless the Shares issuable upon
exercise are registered under the Securities Act or, if such Shares are not then
so registered, the Company has determined that such exercise and issuance would
be exempt from the registration requirements of the Securities Act. The exercise
of the Option must also comply with other applicable laws and regulations
governing the Option, and you may not exercise the Option if the Company
determines that such exercise would not be in material compliance with such laws
and regulations.

3. Incentive Stock Option Qualification. If so designated in your Grant Notice,
all or a portion of the Option is intended to qualify as an Incentive Stock
Option under federal income tax law, but the Company does not represent or
guarantee that the Option qualifies as such.

If the Option has been designated as an Incentive Stock Option and the aggregate
Fair Market Value (determined as of the grant date) of the Shares subject to the
portions of the Option and all other Incentive Stock Options you hold that first
become exercisable during any calendar year exceeds $100,000, any excess portion
will be treated as a Nonqualified Stock Option, unless the Internal Revenue
Service changes the rules and regulations governing the $100,000 limit for
Incentive Stock Options. A portion of the Option may be treated as a
Nonqualified Stock Option if certain events cause exercisability of the Option
to accelerate.

4. Notice of Disqualifying Disposition. To the extent the Option has been
designated as an Incentive Stock Option, to obtain certain tax benefits afforded
to Incentive Stock Options, you must hold the Shares issued upon the exercise of
the Option for two years after the Grant Date and one year after the date of
exercise. You may be subject to the alternative minimum tax at the time of
exercise. By accepting the Option, you agree to promptly notify the Company if
you dispose of any of the Shares within one year from the date you exercise all
or part of the Option or within two years from the Grant Date.

5. Independent Tax Advice. You should obtain tax advice when exercising the
Option and prior to the disposition of the Shares. By accepting the Option, you
agree to promptly notify the Company if you dispose of any of the Shares within
one year from the date you exercise all or part of the Option or within two
years from the Grant Date.

6. Method of Exercise. You may exercise the Option by giving written notice to
the Company (or other Company-approved party), in form and substance
satisfactory to the Company, which will state your election to exercise the
Option and the number of Shares for which you are exercising the Option. The
written notice must be accompanied by full payment of the exercise price for the
number of Shares you are purchasing. You may make this payment in any
combination of the following: (a) by cash; (b) by check acceptable to the
Company; (c) if permitted by the Committee for Nonqualified Stock Options, by
having the Company withhold Shares that would otherwise be issued on exercise of
the Option that have a Fair Market Value on the date of exercise of the Option
equal to the exercise price of the Option; (d) if permitted by the Committee, by
using Shares you already own; (e) if the Shares are registered under the
Exchange Act and to the extent permitted by law, by instructing a broker to
deliver to the Company the total payment required, all in accordance with the
regulations of the Federal Reserve Board; or (f) by any other method permitted
by the Committee.



2

 

7. Treatment upon Termination of Employment or Service Relationship. The
unvested portion of the Option will terminate automatically and without further
notice immediately upon your Termination of Service. You may exercise the vested
portion of the Option as follows:

(a) General Rule. You must exercise the vested portion of the Option on or
before the earlier of (i) three months after your Termination of Service and
(ii) the Option Expiration Date;

(b) Retirement or Disability. In the event of your Termination of Service due to
Retirement or Disability, you must exercise the vested portion of the Option on
or before the earlier of (i) one year after your Termination of Service and
(ii) the Option Expiration Date;

(c) Death. In the event of your Termination of Service due to your death, the
vested portion of the Option must be exercised on or before the earlier of
(i) one year after your Termination of Service and (ii) the Option Expiration
Date. If you die after your Termination of Service but while the Option is still
exercisable, the vested portion of the Option may be exercised until the earlier
of (x) one year after the date of death and (y) the Option Expiration Date; and

(d) Cause. The vested portion of the Option will automatically expire at the
time the Company first notifies you of your Termination of Service for Cause,
unless the Committee determines otherwise. If your employment or service
relationship is suspended pending an investigation of whether you will be
terminated for Cause, all your rights under the Option likewise will be
suspended during the period of investigation. If any facts that would constitute
termination for Cause are discovered after your Termination of Service, any
Option you then hold may be immediately terminated by the Committee.

Notwithstanding the foregoing, if exercise of the vested portion of the Option
following your Termination of Service would be prohibited solely because the
issuance of Shares upon exercise of the Option would violate the registration
requirements under the Securities Act or the Company’s insider trading policy
requirements, then the Option will remain exercisable until the earlier of (i)
the Option Expiration Date and (ii) expiration of a period of three months after
your Termination of Service during which exercise of the Option would not be in
violation of the Securities Act or the Company’s insider trading policy
requirements (provided that in the event of Retirement, Disability or death,
this additional three-month period will apply only following an initial election
by a Participant or his or her estate or beneficiary to exercise the Option and
will serve only to extend, not shorten, the one year post-termination exercise
periods set forth in subsections 10(b) and 10(c) above).

The Option must be exercised within three months after termination of employment
for reasons other than death or Disability and one year after termination of
employment due to Disability to qualify for the beneficial tax treatment
afforded Incentive Stock Options.

3

 

It is your responsibility to be aware of the date the Option terminates.

8. Limited Transferability. During your lifetime only you can exercise the
Option. The Option is not transferable except by will or by the applicable laws
of descent and distribution. The Plan provides for exercise of the Option by a
beneficiary designated on a Company-approved form or the personal representative
of your estate. Notwithstanding the foregoing and to the extent permitted by
Section 422 of the Internal Revenue Code of 1986, the Committee, in its sole
discretion, may permit you to assign or transfer the Option, subject to such
terms and conditions as specified by the Committee.

9. Withholding Taxes. As a condition to the exercise of any portion of the
Option, you must make such arrangements as the Company may require for the
satisfaction of any federal, state, local or foreign withholding tax obligations
that may arise in connection with such exercise.

10. Option Not an Employment or Service Contract. Nothing in the Plan or this
Agreement will be deemed to constitute an employment contract or confer or be
deemed to confer any right for you to continue in the employ of, or to continue
any other relationship with, the Company or any Related Company or limit in any
way the right of the Company or any Related Company to terminate your employment
or other relationship at any time, with or without Cause.

11. No Right to Damages. You will have no right to bring a claim or to receive
damages if you are required to exercise the vested portion of the Option within
three months (one year in the case of Retirement, Disability or death) of your
Termination of Service or if any portion of the Option is cancelled or expires
unexercised. The loss of existing or potential profit in the Option will not
constitute an element of damages in the event of your Termination of Service for
any reason even if the termination is in violation of an obligation of the
Company or a Related Company to you.

12. Binding Effect. This Agreement will inure to the benefit of the successors
and assigns of the Company and be binding upon you and your heirs, executors,
administrators, successors and assigns.

13. Section 409A Compliance. Notwithstanding any provision in the Plan or this
Agreement to the contrary, the Committee may, at any time and without your
consent, modify the terms of the Option as it determines appropriate to avoid
the imposition of interest or penalties under Section 409A of the Code;
provided, however, that the Committee makes no representations that the Option
will be exempt from or comply with Section 409A of the Code and makes no
undertaking to preclude Section 409A of the Code from applying to the Option.

* See Sections 3 and 4 of the Stock Option Agreement.

4

 



 

